Exhibit 10.51

SUMMARY OF NAMED EXECUTIVE OFFICER COMPENSATION

Current Annual Base Salaries. The Compensation Committee (the “Committee”) of
the Board of Directors of Wolverine Tube, Inc. (the “Company”) has approved the
following for 2008 annual base salaries for the Chief Operating Officer, the
Chief Financial Officer and the Senior Vice President, Sales and Customer
Relations:

 

Name and Position

   Current Annual
Base Salary  

Harold M. Karp
President and Chief Operating Officer

   $ 325,000  

David A. Owen
Senior Vice President and Chief Financial Officer

   $ 250,000 1

Garry K. Johnson
Senior Vice President, Sales and Customer Relations

   $ 212,000  

 

(1) Per Mr. Owen’s employment agreement dated October 1, 2007, his base salary
will increase to $280,000 effective April 1, 2008.

Other. The above listed executive officers also participate in the Company’s
executive and regular benefit plans, programs and arrangements, including
retirement and 401(k) plans, equity incentive plans and other plans, programs
and arrangements as disclosed in the Company’s Form 10-K for the year ended
December 31, 2007 as filed with the Securities and Exchange Commission.

 